DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,387. Although the the claims of the ‘387 patent include all the limitations of the instant claims.
Instant Application
US Patent No. 10,846,387
an imaging device; (Claim 1)
an imaging device; (Claim 1)
a networking interface; (Claim 1)
a networking interface; (Claim 1)
a processor; (Claim 1)
a processor; (Claim 1)
and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising: (Claim 1)
and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising: (Claim 1)
capturing, by the imaging device, a plurality of images of an entity that is located in an environment comprising a proximity of the imaging device; (Claim 1)
capturing, using the sensor and the imaging device, captured data that relates to an entity that is located in an environment comprising a proximity of the sensor and the imaging device, wherein the captured data comprises images of the entity and output from the sensor, wherein the images are captured by the imaging device, and wherein the captured data further comprises output from the audio device; (Claim 1)
determining, based on one image of the plurality of images, an identity of the entity; (Claim 1)
determining, based on one image of the images, an identity of the entity; (Claim 1)
determining, based on the plurality of images, a movement of the entity in the environment; (Claim 1)
determining, based on the images, a movement of the entity; (Claim 1)
determining, based on the movement, an activity of the entity in the environment; (Claim 1)
determining, based on the movement and based on the output from the audio device, an activity of the entity; (Claim 1)
obtaining, using the identity and via the networking interface, a trust indicator that is defined for the activity and for the entity, wherein the trust indicator comprises a trust value and an entity identifier, and wherein the trust value is defined for the entity and for the activity; (Claim 1)
obtaining, using the identity and via the networking interface, a trust indicator that is defined for the activity and for the entity, wherein the trust indicator comprises a trust value and an entity identifier, and wherein the trust value is defined for the entity and for the activity; (Claim 1)
determining, based on the trust indicator, if the activity of the entity should be allowed; (Claim 1)
determining, based on the trust indicator, if the activity of the entity should be allowed; (Claim 1)
if a determination is made that the activity of the entity should be allowed, initiating allowing of the activity; (Claim 1)
if a determination is made that the activity of the entity should be allowed, initiating allowing of the activity; (Claim 1)
and if a determination is made that the activity of the entity should not be allowed, initiating blocking of the activity. (Claim 1)
and if a determination is made that the activity of the entity should not be allowed, initiating blocking of the activity. (Claim 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, U.S. Publication No. 2018/00336327, in view of Koukoumidis, U.S. Publication No. 2015/0148061, and further in view of Tussy, U.S. Publication No. 2016/0063235. Referring to claims 1, 12, 17, Wallace discloses a secure access provisioning system wherein a user requesting access to resources is authenticated by capturing images of the user ([0048]-[0049]: capture an image of a verified identification of the user and capture an image of the liveness identification of the user) and capturing the location at which the images were taken using the mobile phone of the user ([0049] & Figure 1, element 20 & [0056]: location data captured using GPS/near field communication device/geo-fencing/etc.) that includes a communication component (Figure 1, element 22 & [0034]: communication component can be a network interface), which meets the limitation of a networking interface, an imaging device, a processor, and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations, capturing, by the imaging device, a plurality of images of an entity that is located in an environment comprising a proximity of the sensor and the imaging device. Facial recognition comparison is performed using the user’s facial features captured in the image ([0060]). This comparison is utilized to authenticate a user’s identity ([0044] & [0060]), which meets the limitation of determining, based on one image of the images, an identity of the entity. Once the user is authenticated, the user is permitted to access resources such as bank accounts ([0063]), which meets the limitation of determining, [based on the trust indicator], if the activity of the entity should be allowed, if a determination is made that the activity should be allowed, initiating allowing of the activity. If authentication fails, the requested access is denied ([0061]), which meets the limitation of if a determination is made that the activity of the entity should not be allowed, initiating blocking of the activity.
Wallace discloses that the captured location information ([0056]: location data captured using GPS/near field communication device/geo-fencing/etc.), that is included along with the image data ([0049]), can include a branch office location ([0056]: where being located in a bank suggests banking activities). Wallace does not specify that the location data is captured based upon multiple captured images. Koukoumidis user device cameras that capture images of a user in order to identify specific locations that allow for the prediction of the user’s travel path and to indicate user intent ([0024] & [0026] & [0031] & [0094]: intent can include shopping at specific stores which would be considered an activity), which meets the limitation of determining, based on the plurality of images, a movement of the entity in the environment, determining based on the movement, an activity of the entity in the environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location information of Wallace to have been captured using the context capturing procedures of Koukoumidis in order to provide an improved geofencing experience with a reduced rate of false-negative and false-positive geofence triggers as suggested by Koukoumidis ([0002]-[0003] & [0005]).
Wallace does not disclose that the captured authentication information dictates a trust indicator. Tussy discloses a user authentication procedure that utilizes a correspondence level, which is set with respect to the enrolled user credentials ([0099]: level of correspondence may be a 99.9% match rate between the enrollment biometrics…), in order to determine whether or not the authentication procedure is successful ([0099]-[0102]: [0100] specifies that correspondence level can be based on frequency of login attempts which would be considered an activity), which meets the limitation of obtaining, using the identity and via the networking interface, a trust indicator that is defined for the activity and for the entity, wherein the trust indicator comprises a trust value and an entity identifier, and wherein the trust value is defined for the entity and for the activity, determining, based on the trust value, if the activity of the entity should be allowed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Referring to claim 2, Wallace discloses capturing the location at which the images were taken using the mobile phone of the user ([0049] & Figure 1, element 20 & [0056]: location data captured using GPS/near field communication device/geo-fencing/etc.; location capturing mechanism would read on the claimed sensor) such that the captured location information can include a branch office location ([0056]: where being located in a bank suggests banking activities), which meets the limitation of a sensor, wherein determining the activity is further based on output from the sensor.
Referring to claim 4, Wallace discloses that the communication component can include a microphone ([0034]), which meets the limitation of wherein the sensor comprises an audio device.
Referring to claim 5, Wallace discloses capturing the location using the mobile phone of the user ([0049] & Figure 1, element 20), which meets the limitation of executing a background process to track additional movements of the entity, detecting, during the executing of the background process and based on the additional movements of the entity, a further activity associated with the entity.
Wallace does not specify that the authentication includes a trust indicator. Tussy discloses a user authentication procedure that utilizes a correspondence level, which can be adjusted based upon the current location of the user device ([0101]), in order to determine whether or not the authentication procedure is successful ([0099]-[0102]), which meets the limitation of determining, based on a further trust value of a further trust indicator, if the further activity is to be allowed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Referring to claims 6, 14, 18, Wallace discloses that the captured image data is transmitted from the user device to a remote organization device for verification ([0042]-[0043]), which meets the limitation of sending, directed to an identity source and via the networking interface, the one image of the plurality of images. Upon authentication by the remote organization, the user is provided with information allowing access to resources ([0067]), which meets the limitation of receiving, from the identity source, identity data that indicates the identity.
Referring to claim 7, Wallace discloses that the captured image data is transmitted from the user device to a remote organization device for verification ([0042]-[0043]), which meets the limitation of sending, directed to an server computer, the plurality of images. Upon authentication by the remote organization, the user is provided with account information allowing access to resources ([0067]), which meets the limitation of receiving, from the server computer, activity data that indicates the activity.
Referring to claims 8, 16, 20, Wallace does not disclose that the captured authentication information dictates a trust level. Tussy discloses a user authentication procedure that utilizes a correspondence level that is dynamically determined based upon captured information such as GPS information of the mobile device ([0099]-[0100]), which meets the limitation of wherein the trust value is further defined for a particular geographic location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Referring to claims 9, 13, Wallace does not disclose that the authentication includes a trust indicator. Tussy discloses a user authentication procedure that utilizes a correspondence level in order to determine whether or not the authentication procedure is successful ([0098]-[0102]) wherein the correspondence level is generated as a result of combining multiple parameters having their own match rates ([0102]), which meets the limitation of generating, based on a plurality of trust indicators comprising the trust indicator, a trust score for the entity, wherein the trust score defines a trustworthiness of the entity, and wherein the trust score is applied to activities of the entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Referring to claims 10, 15, 19, Wallace does not specify that the location data is captured based upon multiple captured images. Koukoumidis user device cameras that capture images of a user in order to identify specific locations that allow for the prediction of the user’s travel path and to indicate user intent ([0024] & [0026] & [0031]). The user intent can be determined based upon information that includes past actions and interactions at the location ([0094]: analysis of context of user data…user data can be…historical data…past actions…shopping at specific stores), which meets the limitation of accessing information that defines types of movements that correspond to activities comprising the activity, determining the activity based on the movements and the information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the location information of Wallace to have been captured using the context capturing procedures of Koukoumidis in order to provide an improved geofencing experience with a reduced rate of false-negative and false-positive geofence triggers as suggested by Koukoumidis ([0002]-[0003] & [0005]).
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace, U.S. Publication No. 2018/0336327, in view of Koukoumidis, U.S. Publication No. 2015/0148061, in view of Tussy, U.S. Publication No. 2016/0063235, and further in view of Chen, U.S. Publication No. 2015/0310444. Referring to claim 3, Wallace discloses a secure access provisioning system wherein a user requesting access to resources is authenticated by capturing an image of the user ([0048]-[0049]) and capturing the location at which the images were taken using the mobile phone of the user ([0049] & Figure 1, element 20 & [0056]: location data captured using GPS/near field communication device/geo-fencing/etc.), which meets the limitation of wherein the output from the sensor comprises [presence data and] location data, wherein the sensor comprises [a presence sensor and] a location device. 
Wallace does not disclose that the captured information includes presence information. Chen discloses an authentication scheme wherein authentication information is passively captured by a user’s electronic device ([0074]). The passively captured information includes location information and tactile information ([0074]), which meets the limitation of wherein the output from the sensor comprises presence data and location data, wherein the sensor comprises a presence sensor and a location device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the captured data of Wallace to have included tactile biometric data in order to increase the confidence level of positive authentication as suggested by Chen ([0046]).
Wallace does not disclose that the captured authentication information dictates a trust level. Tussy discloses a user authentication procedure that utilizes a correspondence level that is dynamically determined based upon captured information such as GPS information of the mobile device ([0099]-[0100]), which meets the limitation of wherein the presence data and the location data are used to obtain the trust indicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for authentication of Wallace to have utilized a confidence level as disclosed in Tussy in order to provide an adaptive authentication procedure that adjusts to users gestures and physical features in a manner that is not rigid as suggested by Tussy ([0194-[0195]).
Referring to claim 11, Wallace discloses that the user may request financial accounts for the purposes of purchases or resource transfers from the user’s mobile phone ([0063] & [0068] & Figure 1), which meets the limitation of wherein the activity comprises accessing an asset that is located in the environment. 
Wallace does not disclose triggering an alarm if authentication fails. Chen discloses that if authentication fails, an alarm can be triggered ([0032]), which meets the limitation of wherein initiating blocking of the activity comprises triggering an alarm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have triggered an alarm in response to the authentication failure in Wallace in order to provide a security mechanism against unauthorized access as suggested in Chen ([0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437